Citation Nr: 0301059	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  His awards and decorations include the Combat 
Infantryman Badge and the Bronze Star Medal.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for post traumatic stress disorder (PTSD) assigning it a 
30 percent disability rating.  


FINDINGS OF FACT

1.  During the entire rating period, the veteran's 
service-connected PTSD demonstrated worsening of symptoms 
to include elements of major depressive disorder with the 
necessity for continuing visits for both VA psychiatric 
and psychologic treatment and the doubling of his 
psychiatric medication.  

2.  The veteran's persistent flashbacks, depressed mood, 
anxiety, and nightly sleep disturbance with frequent 
nightmares combine to produce occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as speech disturbance, panic attacks more 
than once a week, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work 
and social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of 30 
percent for PTSD based on increasing symptomatology.  

In the interest of clarity, the Board will first determine 
whether additional development is required prior to its 
evaluation of the issue on appeal.  The Board will then 
review the law and pertinent VA regulations as well as the 
relevant medical and other evidence, and conclude with an 
analysis of the issue on appeal.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA included an 
enhanced duty on the part of VA to notify claimants as to 
the information and evidence necessary to substantiate 
claims for VA benefits.  The VCAA also redefined the 
obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for the provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, 
which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 
2000.  In this case, therefore, the VCAA and its 
implementing regulations are applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran had a VA psychiatric examination in June 2000.  
In July 2000, the RO informed the veteran of the action 
taken on his claim including a copy of the rating decision 
of June 2000.  In March 2001, the veteran was again 
afforded a VA special psychiatric examination.  In May 
2001 the RO adjudicated the claim under the VCAA and 
provided the veteran a copy of the decision and a detailed 
letter, dated in May 2001, reflecting how the decision was 
made and what the veteran should do if he disagreed with 
it.  In August 2001, the RO furnished a follow-up letter 
further reflecting the impact of the VCAA on the claim, 
VA's duty to notify the veteran about what evidence was 
necessary to support the claim, VA's duty to assist in 
developing the claim, what evidence was required to 
establish entitlement, what evidence was needed from the 
veteran and what he could do to help.  He was also 
informed of where and when to send evidence, and of what 
assistance was available from VA, including a toll free 
telephone number to call if he had any questions 
whatsoever.  

In February 2002, the RO furnished the veteran a statement 
of the case reflecting adjudication of the claim under the 
VCAA.  In May 2002 a supplemental statement of the case 
with additional information relevant to the VCAA was 
provided him.  The veteran was afforded further 
information regarding his claim during the video 
conference hearing before the undersigned in October 2002.  
At that hearing, the veteran testified that all his 
treatment has been by the VA.  The RO has obtained his VA 
outpatient treatment records which are discussed below and 
provide support for the decision being made here.  At no 
time has the veteran indicated that there are additional 
records available which have not been obtained.  

By the documents provided the veteran by the RO he has 
been informed of the impact of the VCAA on his claim and 
advised on how to ensure that all pertinent evidence was 
obtained.  The RO also completed all notification and 
development action pertaining to the VCAA.  There has been 
adjudication of the claim under the VCAA and issuance of 
an appropriate statement of the case and a supplement 
thereto.  

In sum, in a letter of August 2001 and a statement of the 
case of February 2002, the RO has informed the veteran of 
VA's duty to assist in obtaining evidence pertinent to his 
claim, what evidence was necessary to support the claim, 
what evidence the veteran might submit, and what VA was 
prepared to do to assist him in this regard consistent 
with the mandates of Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran 
in the development of his claim, the VCAA provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The veteran has been provided 
multiple psychiatric examinations and outpatient treatment 
which are further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the 
basis of review of the claims folder, there is no 
indication that the veteran has further evidence or 
argument to submit.  

In summary, the Board believes that all actions required 
by the VCAA have been undertaken and completed, and the 
veteran does not appear to contend otherwise.  
Accordingly, the Board will proceed to a decision on the 
merits.  


Factual Background

Service connection for PTSD has been in effect since the 
rating decision of June 2000, when a 30 percent disability 
rating was assigned.  

The veteran had a VA special psychiatric examination in 
June 2000 resulting in a lengthy report based on which the 
examiner indicated that the veteran's history was 
consistent with a diagnosis of PTSD which appeared to be 
moderate in intensity.  

In June 2000, the RO considered this medical evidence and 
issued a rating decision granting the veteran service 
connection for PTSD and assigning it a 30 percent 
disability evaluation, which has been continued to the 
present.  

The veteran filed for an increased rating for PTSD in 
November 2000 reporting continued worsening of symptoms.  

On a VA outpatient psychiatric visit in November 2000 it 
was reported that the veteran's traumatic combat memories 
had increased with empty time on his hands.  A VA 
psychological progress note of February 2001 reflects that 
the veteran's nightmares had increased following his 
attendance at an Iwo Jima Survivors' reunion held the 
previous week.  

On VA psychiatric examination in March 2001, the veteran's 
symptoms were nightmares about the war, terminal insomnia, 
anxiety attacks, easy startle reaction, and 
hypervigilance.  He was casually groomed and dressed and 
displayed fair eye contact.  He was continuously followed 
in the VA psychiatric clinic, including the previous month 
when there was a diagnosis of major depressive disorder in 
partial remission.  His Global Assessment of Functioning 
(GAF) score then was 65.  In addition to being seen in the 
psychiatric clinic he was also a patient of the psychology 
service with individual counseling on a monthly basis.  He 
indicated that, although he continued to farm, he derived 
no income from his work on the farm, instead subsisting on 
his VA compensation check and Social Security retirement 
income.  On mental status examination, the veteran's mood 
was more depressed than normal for him.  His affect was 
restricted.  His speech was mildly latent and psychomotor 
activity was decreased.  He reported intermittent suicidal 
ideations.  There were no hallucinations or delusions.  
Thought processes were logical and the veteran's insight 
and judgment were fair.  There were diagnoses of PTSD and 
major depressive disorder.  The GAF score was 50.  

On a VA outpatient treatment visit in April 2002, the 
veteran reported continuing to attempt to enjoy life.  His 
mood remained about the same as it had been.  His recent 
birthday was marred by the fact that a friend was dying of 
cancer.  There was discussion of how much the veteran 
continued to miss his wife although she had passed away 
years earlier.  Supportive therapy was to be continued 
every one to three months.  

During the video conference hearing in October 2002, the 
veteran testified that he continued to receive psychiatric 
and psychologic support from the VA medical center; that 
his condition had worsened greatly since the events of 
September 11, 2001; that he repeatedly woke up thinking he 
was fighting and that this had been a lot worse; that his 
treatment did not seem to be helping that much; and that 
his medication had recently been doubled.  


Pertinent law and regulations 

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

The Board further observes that in a claim such as this 
one involving disagreement with the initial schedular 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Under the applicable criteria for evaluating PTSD, a 30 
percent rating contemplates occupational and social 
impairment, with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).  A 
50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  


GAF

Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some 
meaningful interpersonal relationships.


Standard of review

Once the evidence has been assembled, the Board has the 
duty to assess the credibility and weight to be given to 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  When there is 
an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that a 
claimant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  


Analysis

The veteran contends that his PTSD is more severe than 
contemplated by the rating assigned.  

On the basis of the evidence described above, and with 
resolution of reasonable doubt in the veteran's favor, it 
is the judgment of the Board that the service-connected 
PTSD with depressive features more closely approximates 
the criteria for an increased disability rating to 50 
percent during the entire rating period under 
consideration since the initial grant of service 
connection for PTSD.  

The Board's reasoning is that the veteran's psychiatric 
symptoms have worsened to include a diagnosis of major 
depressive disorder and recent doubling of his medication.  
Also, there has been a reported GAF of 50 during the 
rating period which reflects the existence of serious 
symptoms.  In the aggregate, the evidence more closely 
approximates a 50 percent rating and with resolution of 
any doubt in the veteran's favor this rating is being 
assigned here.  Taking all the evidence into account, the 
findings indicate that the level of severity more nearly 
approximates the criteria for a 50 percent rating than the 
criteria for a 30 percent rating.  In these circumstances 
and with favorable application of the regulatory criteria 
cited, entitlement to an increased rating, to 50 percent, 
is warranted when viewed under the applicable rating 
criteria.  

Consideration has been given to the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical 
the application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder 
has itself required no recent periods of hospitalization, 
and is not shown by the evidence to present marked 
interference with employment in and of itself, as the 
veteran is basically retired.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
is not warranted at this time.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected psychiatric disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

Factors against assignment of a schedular rating in excess 
of 50 percent are that the veteran continues to perform 
the farm work he has done for years, although he no longer 
derives income from this.  Also, VA's psychiatric examiner 
in June 2000 specifically concluded based on a lengthy 
examination that the service-connected psychiatric 
disorder was moderate in intensity; there has been a GAF 
score of 65 recorded during the rating period under 
consideration; and the most recent psychiatric 
compensation examination reflects that the veteran's 
thought processes are logical and his insight and judgment 
are fair.  There has been no mention that he is other than 
appropriately groomed and dressed consistently and capable 
of displaying fair eye contact and rapport with those whom 
he contacts.  Although the veteran periodically has 
suicidal ideation, the totality of the evidence does not 
demonstrate entitlement to a 70 percent rating.  The 
reason for this is that there is no objective evidence of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The veteran has not appeared to show any 
such manifestations on VA examinations and outpatient 
visits or on his hearing presentation before the 
undersigned.  For these reasons, the objective evidence 
does not support a disability rating in excess of 50 
percent.  

Consistent with the dictates of Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board concludes that the 50 percent 
disability evaluation assigned here is applicable during 
the entire rating period since the initial grant of 
service connection for PTSD.  

In summary, an increased rating for the veteran's service 
connected post traumatic stress disorder is warranted 
under the applicable schedular criteria.  The benefit of 
the doubt doctrine, 38 C.F.R. § 4.3 (2001), and the 
dictates of 38 C.F.R. § 4.7 (2001), have been applied in 
the veteran's favor.  


ORDER

An increased rating, of 50 percent is granted, subject to 
the applicable regulations governing the payment of 
monetary benefits.  


		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

